6 N.J. Super. 178 (1950)
70 A.2d 809
MURRAY B. STONE, ALEXANDER H. STONE, E. DAVID STONE, SARAH STONE AND ANNA L. STONE, INDIVIDUALLY AND AS CO-PARTNERS DOING BUSINESS AS STONE & STONE CO., PLAINTIFFS-APPELLANTS,
v.
WILLIAM STEINEN MFG. CO., A CORPORATION, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued January 3, 1950.
Decided January 12, 1950.
Before Judges McGEEHAN, COLIE and EASTWOOD.
Mr. Adrian M. Unger argued the cause for appellants (Messrs. Milton M. and Adrian M. Unger, attorneys).
Mr. Charles R. Hardin argued the cause for respondent (Mr. Frederic C. Stoddard, attorney).
PER CURIAM.
The judgment under review is affirmed for the reasons expressed in the opinion of Judge Richard Hartshorne and reported in 7 N.J. Super. 321.